In these three cases the Court below overruled motions to dismiss three several bills of complaint brought by the Town of Mount Dora to foreclose certain paving assessments made by the city under authority of Chapter 9298, Acts of 1923, Laws of Florida. The appeals are taken from the interlocutory orders made denying the several motions to dismiss. We have consolidated the appeals here in order to dispose of them in one opinion.
An examination of the several transcripts discloses that the decrees appealed from must be affirmed upon the authority of Davant v. City of Brooksville, 107 Fla. 292, 144 Sou. Rep. 666, where a bill of complaint, in substance similar to those here involved, was held good as against a demurrer.
Orders appealed from affirmed in each case.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 458 
                          ON RE-HEARING